F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           MAR 6 1997
                             FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    ELWOOD WALKER,

                Plaintiff-Appellant,

    v.                                                   No. 96-6172
                                                   (D.C. No. CIV-94-1928-R)
    SHIRLEY S. CHATER, Commissioner                      (W.D. Okla.)
    of Social Security,

                Defendant-Appellee.




                             ORDER AND JUDGMENT *



Before PORFILIO, BALDOCK, and HENRY, Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1.9. The case is

therefore ordered submitted without oral argument.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff Elwood Walker appeals from an order of the district court

affirming the Secretary’s 1 determination that he is not entitled to disability

benefits. We affirm.

      “We review the Secretary's decision to determine whether her factual

findings are supported by substantial evidence in the record viewed as a whole

and whether she applied the correct legal standards. Substantial evidence is such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion." Castellano v. Secretary of Health & Human Servs., 26 F.3d 1027,

1028 (10th Cir. 1994)(citations and quotation omitted).

      Mr. Walker claimed disability due to pain and residuals from a heart attack

and resulting bypass surgery and surgeries on his hands, left hip, left knee, left

foot, and back. The administrative law judge (ALJ) determined at step five of the

five-step sequential process, see Williams v. Bowen, 844 F.2d 748, 750-52 (10th

Cir. 1988), that Mr. Walker could perform sedentary work.

      On appeal, Mr. Walker contends that the ALJ’s decision is not supported by

substantial evidence as (1) he does not have the residual functional capacity to

work; (2) no residual functional capacity evaluation is in the record; and (3) the



1
       Although Shirley S. Chater, Commissioner of Social Security, has been
substituted for Donna E. Shalala, Secretary of Health and Human Services, as the
defendant in this action, in the text we continue to refer to the Secretary because
she was the appropriate party at the time of the underlying decision.

                                          -2-
vocational expert (VE) testified he could not work if he were having syncopal

episodes and did not have good use of both of his hands. Mr. Walker also argues

the ALJ failed to properly develop the record and many of the impairments the

ALJ discredited were verified by the record. Finally, he asserts the ALJ failed to

obtain his current records, and prior counsel failed to submit the supporting

documents necessary to accompany a doctor’s evaluation which was submitted to

the Appeals Council.

      Mr. Walker claims disability as of August 5, 1991, when he suffered a heart

attack. He has not worked since that date. The record shows Mr. Walker

recovered well from bypass surgery performed as a result of the heart attack. The

chest pain he currently experiences was thought to be secondary to his sternotomy

scar, R. Vol. II at 215, and the only lightheadedness reported was due to a

combined use of certain drugs, not a disabling problem, id. at 204. Mr. Walker

has many pain-producing impairments caused by earlier accidents and surgeries.

However, he has worked since those conditions arose. No medical evidence

shows that these conditions have worsened such as to make him unable to work.

      Mr. Walker submitted a copy of a report prepared by Dr. Halstead to the

Appeals Counsel for review. Dr. Halstead concluded that Mr. Walker could not

“maintain regular employment of any kind.” Id. at 19. The Appeals Council

determined that little or no weight should be given to that report because Dr.


                                         -3-
Halstead did not indicate whether he had examined or treated Mr. Walker and did

not include any clinical or laboratory findings to support his conclusion. See e.g.,

Castellano, 26 F.3d at 1029 (even "[a] treating physician's opinion may be

rejected if his conclusions are not supported by specific findings"). We see no

error in the Appeals Counsel’s decision.

      Mr. Walker‘s remaining issues 2 are new ones not presented to the district

court. We do not address new issues on appeal absent compelling reasons. See

Crow v. Shalala, 40 F.3d 323, 324 (10th Cir. 1994). The fact that current counsel

wishes to advance arguments not proposed by prior counsel is not a compelling

reason warranting our consideration of those issues. See Geyen v. Secretary of

Health & Human Servs., 850 F.2d 263, 264 (5th Cir. 1988).

      The judgment of the United States District Court for the Western District of

Oklahoma is AFFIRMED.

                                                    Entered for the Court

                                                    John C. Porfilio
                                                    Circuit Judge


2
       We note that counsel has not included a copy of the brief submitted to the
district court for our discernment of issues we may consider on appeal. However,
as we may address only those issues to which an objection was filed to the
magistrate judge’s recommendation, we consider those issues objected to as the
only ones properly preserved for appellate review. See Soliz v. Chater, 82 F.3d
373, 375-76 (10th Cir. 1996)(generally, we will not consider on appeal, issues not
preserved in objections to the magistrate judge's report).


                                           -4-